Title: From James Madison to William Harris Crawford, 22 September 1816
From: Madison, James
To: Crawford, William Harris



Dear Sir,
Montpellier, Sepr. 22, 1816.

I return, with my approbation, the additional regulations for Mr. Lee, enclosed in yours of the 20th. inst.  If you have been correctly informed of the evidence on the claim of Mr. Carroll, it is truly extraordinary.  Whether a House was a military deposit or not must depend on its being or not being occupied as such under the defined authority, and on the exhibition or the want of adequate proof of the occupancy and the authority.  The proof stated to you was certainly the very worst, not the best proof, the case admitted of.  Would it be amiss to add some regulation as a guard in such cases?  They will be of a class of largest individual amount.  If sufferers at Washington should happen to receive indemnities not experienced in other scenes of military events, the loudness of the complaints may readily be anticipated.  Perhaps, on consulting with Mr. Dallas, you will be able to digest some proper mode of obviating the payment of awards in favor of debtors to the public.
